DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 26 AUGUST 2021.  Claims 1, 3-10, 21-23 and 25-30 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 08/26/2021 have amended Claims 1, 5, 21 & 27 that include amended independent Claims 1 and 21.           

 Allowable Subject Matter 
Claims 1, 3-10, 21-23 and 25-30 are pending and allowed.         
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of primary Yanaka reference (Pub. No. US 2008/0290618) teaches ---    
{“When a vehicle turns, a body and a left and a right wheel are inclined inward of a turning circle. Consequently forces are exerted to an operator in an up-down direction, which leads to reducing discomfort felt by the operator. In addition, since a gravity center of the vehicle is moved inward of the turning circle, a turning stability of the vehicle is improved.”}           



{“Example methods and systems may provide for a system that includes a control system communicatively coupled to a first robotic device and a second robotic device. The control system may identify a collaborative operation to be performed by a first robotic device and a second robotic device that is based on a relative positioning between the first robotic device and the second robotic device. The control system may also determine respective locations of the first robotic device and the second robotic device. The control system may further initiate a movement of the first robotic device along a path from the determined location of the first robotic device towards the determined location of the second robotic device. The first robotic device and the second robotic device may then establish a visual handshake that indicates the relative positioning between the first robotic device and the second robotic device for the collaborative operation.”}                

Further, Miki reference (Pub. No. US 2009/ 0178876) teaches ---         
{“A control device capable of moving a vehicle in a direction with an angle larger than at least the maximum steering angle of wheels. When the wheels (2) are brought into a parallel movement arrangement as shown in FIG. 3(a) and rotatingly driven according to the depressed amount of an accelerator pedal (53), the wheels (2) are slippingly moved on a road surface. Thus, while the vehicle forward component of a drive force generated by the right and left front wheels (2FR) and (2FL) and the vehicle rearward component of a drive force generated by the right and left rear wheels (2RR) and (2RL) balance each other out, the vehicle rightward component of a drive force generated by the right and left front wheels (2FR) and (2FL) and the vehicle rightward component of a drive force generated by the right and left rear wheels (2RR) and (2RL) act as a drive force for moving the vehicle (1) rightward. As a result, the vehicle (1) can be moved, in parallel, in the right side direction of the vehicle.”}             

Further, Yamamoto reference (Pub. No. US 2019/ 0233027) teaches ---         
{“Providing a movement control means for detecting a collision between a driving wheel and a step and a catch of a driven wheel by the step and temporarily changing a gravity center control region of a mobile device and moving the mobile device to pass over the step, and a mobile device including the same in order to prevent immovability under an environment having a step or an irregularity. Thus, a mobile device is configured to include: a lower body; an upper body provided in an upper portion of the lower body; a gravity center position adjustment means for changing an angle or a position of the 

Further, Gander reference (Pub. No. US 2015/ 0207529) teaches ---         
{“A method of setting a Radiofrequency, RF, signal level in a RF receiver comprising:--estimating an error of the signal level due to signal level reaching a condition of jamming or clipping by correlating the signal level with a point of a characterisation curve of jamming condition or with a point of a characterisation curve of clipping condition (300), respectively;--correcting the RF signal level based on the error; and, wherein:--each of the characterisation curves comprises a plurality of points comprising first points determined in a previously performed characterisation at a point of measurement and groups of second points stepped between pairs of adjacent first points, said plurality of first points including at least three points defining at least two sections of the characterisation curve.”}        

In regards to independent Claims 1 and 21, Yanaka, Mason, Miki, Yamamoto and Gander references), taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       
Claim 1:   
1.     A control method of a movable device for controlling movement of the movable device between a first position and a second position to transport an object in a warehouse, comprising:   
determining a position of a center of the movable device, a distance from the center to a left wheel of the movable device being equal to a distance from the center to a right wheel of the movable device, wherein the determining of the position of the center of the movable device comprises determining the position of the center of the movable device relative to the first position according to a two-dimensional code in an array of two-dimensional codes provided on a ground of the warehouse, which is arranged at the first position and acquired by an image acquisition unit on the movable device; determining speeds of the left and right wheels of the movable device according to the difference between the speeds of the left and right wheels and the center speed;   and     controlling the movement of the movable device along the traveling path according to the speeds of the left and right wheels, wherein the controlling of the movement of the movable device along the traveling path comprises determining a sequence of two-dimensional codes in the array of two-dimensional codes to be passed by the movable device, and controlling the movable device to move through the sequence of two-dimensional codes.   



Claim 11:    
11.     A control system of a movable device for controlling movement of the movable device between a first position and a second position to transport an object in a warehouse, comprising:    
a processor;  and   
a memory having executable instructions stored thereon, the executable instructions, when executed by the processor, cause the processor to: 4Application No.: 16/472,094 Response to the Office Action dated: 05/26/2021   
determine a position of a center of the movable device, a distance from the center to a left wheel of the movable device being equal to a distance from the center to a right wheel of the movable device, wherein the determining of the position of the center of the movable device comprises determining the position of the center of the movable device relative to the first position according to a two-dimensional code in an array of two-dimensional codes provided on a ground of the warehouse, which is arranged at the first position and acquired by an image acquisition unit on the movable device, 
determine speeds of the left and right wheels of the movable device according to the difference between the speeds of the left and right wheels and the center speed,   and        
control the movement of the movable device along the traveling path according to the speeds of the left and right wheels, wherein the controlling of the movement of the movable device along the traveling path comprises determining a sequence of two-dimensional codes in the array of two-dimensional codes to be passed by the movable device, and controlling the movable device to move through the sequence of two-dimensional codes.




Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                


 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./         
Examiner, Art Unit 3691                 

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691